Citation Nr: 0023410	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  94-46 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The veteran's dissatisfaction with the 10 percent rating 
assigned following a grant of service connection for bladder 
dysfunction with history of epididymitis and prostatitis.

2.  Entitlement to service connection for a liver condition, 
claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for a skin rash, 
claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for a tongue condition, 
claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder to include shortness of breath and chest 
pain



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979, and from May 1984 to May 1993.  The veteran 
served in Southwest Asia during the Persian Gulf War period

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

In March 1994, the RO granted the claim of entitlement to 
service connection for bladder dysfunction.  A noncompensable 
rating was assigned, effective May 22, 1993.  The veteran 
appealed that determination.  In November 1994, he appeared 
and testified before a hearing officer at the RO.  In a June 
1996 decision, the RO determined that a compensable rating of 
10 percent was warranted, effective May 22, 1993.  As a 10 
percent evaluation is not the maximum rating available for 
this disability, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In a May 1997 decision, the RO denied the claims of service 
connection for an inflamed tongue, a liver condition, a skin 
rash, and a panic disorder.  The veteran appealed that 
determination.  In February 1999, the veteran appeared and 
testified before a hearing officer at the RO.


FINDINGS OF FACT

1.  From the effective date of service connection for bladder 
dysfunction with history of epididymitis and prostatitis, 
this disability has been productive of severe bladder 
disability with urination at intervals of one hour or less as 
well as nocturia and pain; however, this disability has not 
been productive of incontinence requiring the constant 
wearing of an appliance nor has it required the use absorbent 
materials.  

2.  The veteran did serve in Southwest Asia during the 
Persian Gulf War period.

3.  The veteran does not currently have a liver disorder.

4.  The veteran has submitted evidence that he currently has 
an undiagnosed skin condition which became manifest after his 
service during the Persian Gulf War period. 

5.  The veteran has submitted evidence that he currently has 
an undiagnosed condition affecting his tongue, which became 
manifest after his service during the Persian Gulf War 
period. 


CONCLUSIONS OF LAW

1.  A schedular rating of 40 percent, but not more, is 
warranted for the veteran's service-connected bladder 
dysfunction with history of epididymitis and prostatitis from 
May 22, 1993.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.115a, Part 4, Diagnostic Code 7512 (1993).  

2.  The claim of service connection for a liver disorder is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Service connection is warranted for a skin disability as 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.317 (1999).

4.  Service connection is warranted for a disability of the 
tongue as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

A.  Bladder Dysfunction

The Board finds the veteran's claim, with respect to his 
genitourinary disorder, to be well-grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds find that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The Board notes that by rating action of March 1994, service 
connection was established for bladder dysfunction with 
history of epididymitis and prostatitis, inactive.  The 
disability was assigned a noncompensable rating, effective 
May 22, 1993.  The veteran appealed that determination.  The 
Board notes that since the veteran appealed the initial 
rating granting service connection, the directives of 
Fenderson v. West, 12 Vet. App 119 (1999) must be followed.  
According to Fenderson, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  As such, the Board must consider if staged ratings 
are warranted.

From March to August 1993, the veteran was treated by his 
private physician for complaints of prostatitis-type symptoms 
to include frequency, urgency, and nocturia.  Physical 
examination and urinalysis were normal.  The veteran was 
placed on antibiotics.

In January 1994, the veteran was diagnosed as having chronic 
prostatitis and possible bladder neck dysfunction.  The 
veteran reported having hesitancy and nocturia.  He also 
complained that his testicles hurt.  In April 1994, the 
veteran also complained of experiencing pain with sexual 
intercourse.  Thereafter, physical examination revealed a 
boggy prostate.  Urine was negative and testicles were 
normal.  In August 1994, the veteran underwent a cystoscopy 
with hydraulic distention.  At that time, it was noted that 
the veteran had years of voiding complaints to include 
frequency and referred pain to his testicle.  It was noted 
that he had previously undergone a cystoscopy and had been 
trying an Alpha Block aide as well as anti-coagulants without 
relief.  It was also noted that he had been taking continuous 
antibiotics.  The cystoscopy revealed a normal urethra, 
prostate, and bladder.  The plan after the cystoscopy was to 
place the veteran on imipramine in the hope of neutralizing 
his irritative voiding complaints.  Thereafter, in September 
1994, the VA examiner told the veteran that the etiology of 
his irritative complaints and testicular pain.  In early 
1995, the veteran continued to complaint of irritative 
voiding complaints.  

In November 1994, the veteran testified at a personal hearing 
at the RO.  At that time, he reported that he experiences 
urinary frequency of about 4 to 7 times per hour and that 
there are times when he stays up all night and actually tried 
to sleep while sitting on the toilet.  He also referred to 
post-service treatment he received.  In September 1994, he 
underwent a cytoscopy and was told that nothing was shown and 
that nothing more could be done for him except for treating 
the symptoms.  He was told that his problem could possibly be 
neurological.  He discussed the problems he has had with the 
medications used to treat his condition.  

In July 1995, the veteran underwent a Gulf War Protocol 
examination.  The examiner noted that the veteran had a 
history of prostatitis, epididymitis, bladder neck 
dysfunction, and possible neurological disorder.  It was 
noted that current urinalysis was normal.  Physical 
examination revealed a boggy prostate which was not tender.  

In November 1995, the veteran was afforded a VA general 
examination following the Gulf War Protocol examination.  At 
that time, the veteran reported having frequency during the 
day and nocturia at night.  He related that he has to urinate 
about 5 times per night.  He related that sometimes he will 
go for extended periods where he has nocturia and then he 
will not have it suddenly for 3 days.  He stated that he has 
tried sleeping on the toilet.  In addition, the veteran 
indicated that sometimes he feels the need to urinate every 5 
minutes, which is about 80 percent of the time.  Otherwise, 
he urinates once an hour and has pain over his bladder.  The 
veteran indicated that he had been told in the past that he 
had prostatitis, epididymitis, and hypogonadism.  His 
testosterone level was normal.  It was also indicated that 
the veteran might have what is known as Marion's Syndrome, 
but the examiner was unable to find literature on this 
disorder.  Physical examination revealed that bowel sounds 
were normal.  There was no tenderness in the abdomen except 
over the bladder, there was slight tenderness, but no 
rebound.  No masses were present.  The penis was normal.  The 
testicles were small and not tender.  It was noted that a 
July 1995 evaluation showed that the prostate was boggy.  A 
few hemorrhoidal tags were noted and fecal matter was brown 
in color and negative for blood.  The diagnosis was history 
of prostatitis and bladder neck dysfunction with tenderness 
over the bladder and bulky prostate as well as history of 
frequency of urination and nocturia with recent testosterone 
studies which were normal, a normal examination, and a normal 
urinalysis.

VA records reflect the veteran's ongoing report of urinary 
symptoms.  In 1996, he was seen for problems with voiding, 
and it was noted the cause for his problems was not known.  

By rating action of June 1996, an increased rating of 10 
percent was assigned.  The rating was considered effective as 
of May 22, 1993.  

In August 1997, the veteran was afforded a VA examination.  
At that time, the veteran related that he wakes up 5 to 7 
times per might to urinate.  During the day, he feels that he 
has to urinate every 15 to 20 minutes.  He denied having 
incontinence and reported that he voids in small amounts.  
Genitourinary examination appeared normal.  A subsequent 
neurological examination was essentially normal.  

In January 1998, the veteran was afforded a private 
examination.  The physician reviewed the veteran's history to 
include treatment with antibiotics and other medication which 
did not help.  Again, the veteran reported having urinary 
urgency, frequency, and nocturia.  He complained of no 
dysuria and stated that his stream was variable.  
Genitourinary examination was essentially normal.   His urine 
specimen, by microscopic examination, was unremarkable for 
any red blood cells, white blood cells, or bacteria and there 
was no proteinuria on dipstick.  The assessment was urinary 
urgency and frequency with nocturia with an intermittent 
nature.  The physician indicated that he would not treat the 
veteran differently than he had been treated at VA.  
Thereafter, the veteran continued to be treated at VA for his 
urinary symptoms.  

In January 1998, the veteran was afforded a VA genitourinary 
examination.  The veteran reported that he had problems with 
urgency and frequency of urination with some hesitancy and 
occasional dribbling.  He has nocturia varying from 6 to as 
many as 12 times.  He had been treated by various urologists 
for chronic prostatitis and was given antibiotics and other 
treatments without any apparent benefit.  The examiner found 
that the initial assessment of the case suggests a chronic 
prostatenia, which is related to chronic prostatitis and 
provides similar symptoms described and may fail to show on 
any significant urodynamic or cytoscopic evaluation.  The 
examiner also noted that the possibility of carcinoma in situ 
could not be ruled out.  The examiner pointed out that the 
urine cytology was apparently negative when first ordered in 
1994.  The examiner reported diagnoses of prostatodynia, 
cause non-specific, and small, non-atrophic testicles with 
normal testosterone level but elevated FSH.  In July 1998, 
the veteran was afforded a VA endocrine examination which 
revealed a low sperm count.  Thereafter, the veteran 
continued to receive outpatient VA treatment for his urinary 
disability.  

In February 1999, the veteran testified at another personal 
hearing at the RO.  At that time, he related that he 
experiences urinary frequency and urgency.  He feels as if he 
has nocturia.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  

The veteran has been rated under Diagnostic Code 7512.  
Essentially, he has been rated on his voiding 
dysfunction/urinary frequency.  

The Board notes that the rating criteria relevant to the 
genitourinary system underwent revisions effective February 
17, 1994, during the pendency of this appeal.  (Later 
revisions were made effective October 8, 1994).  The Court 
has held that when the regulations concerning entitlement to 
a higher rating undergo a substantive change during the 
course of an appeal, the veteran is entitled to resolution of 
his claim under the criteria which most favorable.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312 (1991).  The new amended 
versions may only be applied as of their effective date and, 
before that time, only the old version of the regulation 
should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  
Thereafter, the Board has carefully considered the evaluation 
of the bladder dysfunction under both the old and new 
criteria and concludes that rating the veteran's disability 
under either the old criteria is equally favorable in the 
veteran's case.  

Under the old rating criteria, Diagnostic Code 7512 provided 
that a 20 percent evaluation required moderately severe 
bladder disability with diurnal and nocturnal frequency with 
pain and tenesmus.  A 40 percent evaluation required severe 
bladder disability with urination at intervals of one hour or 
less and a contracted bladder.  A 60 percent evaluation was 
appropriate when there was incontinence requiring the 
constant wearing of an appliance.  38 C.F.R. Part 4, 
Diagnostic Code 7512 (prior to February 17, 1994).  

Under the new rating criteria, Diagnostic Code 7512 is rated, 
in pertinent part, as voiding dysfunction or urinary 
frequency.  For voiding dysfunction, a 20 percent disability 
rating is provided for continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence that requires the wearing of absorbent materials 
that must be changed less than two times per day.  A 40 
percent disability rating is warranted when the absorbent 
materials must be changed 2-4 times per day.  A 60 percent 
disability rating is warranted when the absorbent materials 
must be changed more than 4 times per day or the use of an 
appliance is required.  For urinary frequency, a 20 percent 
rating is assigned when the daytime voiding interval is 
between one and two hours, or when awakening to void three to 
four times per night.  The maximum rating of 40 percent is 
assigned when the daytime voiding interval is less than one 
hour, or when awakening to void five or more times per night.  
38 C.F.R. §§ 4.115a, 4.115b, Part 4, Diagnostic Code 7512 
(1999).

The Board will initially consider whether a higher rating is 
warranted from the effective date of service connection, May 
22, 1993 until February 17, 1994 under the old criteria.  In 
sum, the Board finds that the veteran's urinary disability 
met the requirements of a 40 percent evaluation based on the 
veteran's urinary frequency and nocturia.  However, a 60 
percent rating was not met because the veteran's urinary 
disability was not productive of incontinence requiring the 
constant wearing of an appliance.  As such, a rating of 40 
percent, but not more, is warranted from May 22, 1993 through 
February 17, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.115a, Part 4, Diagnostic Code 7512 (1993).  

For the period after February 17, 1994, the Board will 
consider the veteran's urinary disability under the old and 
new versions of Diagnostic Code 7512.  Since the veteran has 
never been required to use absorbent materials, the old 
criteria is more favorable with regard to voiding dysfunction 
and is equally favorable with regard to urinary frequency.  
The Board notes that for this period, the veteran again meets 
the criteria for 40 percent based on the veteran's urinary 
frequency and nocturia.  However, a 60 percent rating is not 
met because the veteran's urinary disability is not 
productive of incontinence requiring the constant wearing of 
an appliance.  As such, a rating of 40 percent, but not more, 
is warranted from February 17, 1994.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.115a, Part 4, 
Diagnostic Code 7512 (1993).  

Since the Board has determined that a 40 percent rating is 
warranted from the effective date of service connection, 
pursuant to Fenderson, staged ratings are not warranted.  


II.  Service Connection

The threshold question which the Board must address in this 
case is whether the appellant has presented well-grounded 
claims.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).  In 
addition, the Court held, in the recent case of Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam), that absent the submission and 
establishment of a well-grounded claim, the VA cannot 
undertake the duty to assist the veteran in developing facts 
pertinent to his or her claim.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

In the recent case of Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000), the Federal Circuit Court emphasized that the 
threshold for a well-grounded claim is very low.  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his various 
disabilities are related to service, this assertion does not 
make the claims well-grounded if there is no competent 
medical evidence of record of a nexus between any disability 
in service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.


A.  Persian Gulf

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

In this case, the service records demonstrate that the 
veteran is a Persian Gulf Veteran, as defined under 38 C.F.R. 
§ 3.317.  Special rules apply for Persian Gulf Veterans, as 
provided by 38 C.F.R. § 3.317 (1999):

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 
(ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) Fatigue 
(2) Signs or symptoms involving skin 
(3) Headache 
(4) Muscle pain 
(5) Joint pain 
(6) Neurologic signs or symptoms 
(7) Neuropsychological signs or symptoms 
(8) Signs or symptoms involving the 
respiratory system (upper or lower) 
(9) Sleep disturbances 
(10) Gastrointestinal signs or symptoms 
(11) Cardiovascular signs or symptoms 
(12) Abnormal weight loss 
(13) Menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) If there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) If there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) If there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 
(Authority: 38 U.S.C. 1117) 


1.  Liver Disorder

In July 1995, the veteran underwent a Gulf War Protocol 
examination.  At that time, the veteran reported that he 
occasionally had a beer.  A computerized tomography (CT) was 
performed which showed that the veteran had a fatty 
infiltrate in his liver.  

In November 1995, the veteran was afforded a VA general 
examination following the July 1995 Gulf War Protocol 
examination.  At that time, the veteran reported having liver 
problems.  It was noted that during the Gulf War Protocol 
examination, a CT was performed which showed that the veteran 
had a fatty infiltrate in his liver.  It was explained to the 
veteran that one of the main ways to get a fatty infiltrate 
is to drink alcohol, but the veteran denied drinking alcohol 
in excess.  Thereafter, it was further explained to the 
veteran that an individual may be allergic to alcohol and 
just a small amount may cause a fatty infiltrate.  The 
veteran indicated that he had stopped drinking alcohol 
altogether.  Otherwise, there was no evidence of any tumors 
in the abdomen and the CT scan was otherwise normal.  The 
veteran reported no other problems or jaundice as related to 
the liver.  Physical examination revealed that the liver was 
normal.  The diagnosis was fatty liver on CT examination with 
normal physical examination.  

Thereafter, in August 1997, the veteran was afforded a VA 
examination.  At that time, the laboratory and physical 
examinations were negative.  There is no competent medical 
evidence of a current diagnosis of a liver disorder.  

In sum, the evidence does not demonstrate that there is a 
current liver disorder.  Even though a fatty infiltrate was 
noted when the veteran was examined o CT in July 1995, the 
condition has resolved and there are no current complaints 
with regard to a liver disorder.  Therefore, the first 
requirement for a well-grounded claim has not been met.  
Caluza.  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Therefore, in light of the 
foregoing, the veteran's claim for service connection for a 
liver disorder must fail.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


2.  Skin Rash and Tongue Disorder

The Board finds that the veteran's claims are well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claims 
presented are plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a) 
(1999). 


a.  Skin

Private medical records revealed that in September 1993, the 
veteran was treated for a spot in the palm of his left hand 
which did not itch.  The examiner indicated that it was a 
nondescript rash that appeared to be contact dermatitis.  In 
June 1994, the veteran had swollen nodules under his arms 
which were painful.  The impression was skin infection.  

In July 1995, the veteran underwent a Gulf War Protocol 
examination.  At that time, the veteran reported that he had 
previously had a rash on his hands and chest which went away 
spontaneously.  

In November 1995, the veteran was afforded a VA general 
examination following the Gulf War Protocol examination.  At 
that time, the veteran reported that he had problems with 
rashes on his body located from the waist up.  Physical 
examination revealed no skin rash.  The impression was 
history of rashes, mainly upper body, with no rash on 
physical examination.  

In April 1996, it was noted that the veteran had a resolving 
patch of macular lesions on the right side of his back.  

In August 1997, the veteran was afforded a VA examination.  
The skin examination was normal without rashes or scarring.

b.  Tongue

Private medical records revealed that in September 1993, the 
veteran was treated for an inflamed mouth.  The impression 
was stomatitis.  

In January 1994, the veteran saw a VA dentist who noted that 
the tongue mucosa and papilla were normal.  There were no 
lesions, ulcers, or loss or papilla.  There was no coating or 
oral candidiasis.  The buccal mucosa had leukoedema, but was 
otherwise normal.  The oral pharynx was also negative.  A 
panelipse radiograph was done and was without gross lesions.  
The veteran was provided an anti-fungal agent.  In February 
1994, the veteran's private dentist reported in a letter that 
the veteran had a "burning tongue," which had a multitude 
of various causes.  It was further indicated that medication 
had been prescribed.  Clinical records were included with the 
letter.  In May 1994, the veteran complained to VA of having 
a burning sensation on his tongue.  Physical evaluation 
revealed white spots on the dorsum of the tongue.  The 
veteran related that he scrubbed his tongue daily.  The 
examiner advised him to stop scrubbing his tongue and 
prescribed medication.  The impression was chronic tongue 
irritation.  In November 1994, it was noted that the veteran 
had a history of burning of the tongue and whitish 
discoloration.  By April 1995, his tongue problem had 
resolved.  

In July 1995, the veteran underwent a Gulf War Protocol 
examination.  At that time, it was noted that the veteran had 
a previous report of a sore and burning tongue.  

In November 1995, the veteran was afforded a VA general 
examination following the Gulf War Protocol examination.  At 
that time, the veteran reported having a burning tongue which 
originated during his service in the Persian Gulf.  Physical 
examination revealed that the veteran's tongue was large with 
a white deposit on the surface.  It was also tender.  The 
diagnosis was history of burning, inflamed tongue with 
physical examination showing an enlarged tongue with white 
coating and tenderness.  

In September 1997, the veteran was afforded a VA examination.  
At that time, it was noted that there was insignificant 
evidence to warranted the diagnosis of an acute or chronic 
syndrome.  The examiner opined that the rashes would be an 
undiagnosed illness.  

c.  Merits

From this evidence, it is clear that the veteran has had an 
ongoing problem with skin rashes and complaints related to 
his tongue since his separation from service.  As noted, the 
first documented complaints of skin rashes and tongue 
problems are from records dated shortly after his separation 
from service.  There is a VA examiner's opinion that the skin 
rashes would be an undiagnosed illness, even though they were 
not seen on the examination.  Also, a specific diagnosis of 
the tongue condition has not been made.  

Clearly from the VA examiner's statement and the lack of a 
diagnosis for the skin rashes at times when they appear, the 
skin rashes are an undiagnosed illness.  Also, as noted, a 
specific diagnosis has not been given for the tongue 
condition even though it is clear that some sort of condition 
surfaced soon after the veteran's discharge from service.  
The veteran has submitted evidence that he currently has 
undiagnosed skin and tongue conditions which became manifest 
after his service during the Persian Gulf War period within 
the presumptive period prescribed under 38 C.F.R. § 3.317.  

Accordingly, service connection is warranted for skin and 
tongue disabilities as due to an undiagnosed illness, and the 
appeal is granted.  


ORDER

Entitlement to a 40 percent evaluation for bladder 
dysfunction with history of epididymitis and prostatitis is 
granted effective May 22, 1993, subject to the law and 
regulations governing the payment of monetary benefits.

The appeal as to the issue of entitlement to service 
connection for a liver disorder is denied as not well-
grounded.

Entitlement to service connection for a skin rash as due to 
an undiagnosed illness has been established, and the appeal 
is granted.  

Entitlement to service connection for a tongue condition as 
due to an undiagnosed illness has been established, and the 
appeal is granted.  



REMAND

The Board notes that the veteran has raised the issue of 
entitlement to service connection for a panic disorder 
(psychiatric disorder) to include shortness of breath and 
chest pain, as secondary to service connected bladder 
dysfunction.  The Board notes that this matter has not been 
addressed and should be reviewed in light of the decision 
above with regard to the veteran's increase in disability 
rating for his bladder disorder.  The Board notes that a 
private examiner, in a report received in February 1999, 
indicated that the veteran is affected by external stressors, 
particularly his bladder disability.  

Since this matter has not been properly addressed and is 
intertwined with the direct service connection issue, the 
Board at this time does not make any determination regarding 
the well-groundedness of either issue.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment by both VA and private 
facilities to include by Thomas L. 
Sarvay, M.D.

2.  The RO should review the veteran's 
claim for entitlement to service 
connection for an acquired psychiatric 
disorder to include shortness of breath 
and chest pain, as secondary to service 
connected bladder dysfunction on a direct 
basis and secondary to his service-
connected bladder disability.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

